DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 9-25, in the reply filed on December 20, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites a transport element with a support surface in line 4 as well as in line 9. It is unclear if these are the same transport element or different from each other. Please clarify.
Claim 9 further recites depositing the optical element such that the support surface of the transport element is in contact with a support surface of the transport element.  The support surface of the transport element cannot be in contact with itself.
Claim 23 recites the limitation "the support limiting surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kogure et al. (JP 62191430, translation provided) in view of Tanaka (2005/0162758). Kogure teaches a method for producing an optical element from glass, the method comprising providing a heated blank of glass (page 3 lines 15-20, page 5 lines 1-2) and providing a transport element with a support surface, press-molding the blank of glass to form an optical element (page 4 summary, page 5 lines 6-9, 15-18). Kogure further teaches depositing the optical element on the transport element and passing the transport element together with the optical element through a cooling path (page 6 lines 21-23). Kogure teaches the optical element produced is a lens (page 2 purpose), thus the optical element would naturally have a light inlet surface within as intended light path for the optical element, a light outlet surface within the intended light path for the optical element. Kogure teaches the optical element is pressed to a diameter that is supported only on its edge on surface 25 of the transport element (figure 3, page 6 lines 16-17). As can be seen in figures 2 and 5, the lower mold responsible for forming one of the light inlet or outlet surface has a smaller diameter than the diameter of the supporting surface 25 as well .
Also from figure 3, when depositing the optical element on a transport element, only the outer support surface of the optical element is in contact with the support surface of the transport element. Thus, as the optical element is transported on the transport element through the cooling path, the light inlet surface of the optical element and light outlet surface of the optical element are not touched.  
Regarding claim 10, Kogure is silent regarding the material of the transport element. Tanaka further teaches a holder used in the pressing of the lens to comprise of stainless steel. Tanaka teaches stainless steel is easier to machine into desired shapes. 
Regarding claim 24, Kogure teaches aligning the optical element with the transport element by means of a limiting surface of the transport element, such as the vertical walls that are orthogonal and intersect the support surface 25 of the transport element (figure 3).
Claims 11-13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kogure et al. (JP 62191430) and Tanaka (2005/0162758) as applied to claims 9 and 10 above, and further in view of Matsui (JP 62288119, translation provided).  Regarding claims 11-13, Kogure and Tanaka is silent regarding heating the transport element with inductive heating. Matsui teaches a transport element used for supporting an optical element for pressing, wherein the transport element is inductively heated prior to receiving the optical element (page 5 lines 26-29, page 6 lines 4-6, page 7 lines 13-15.  Matsui teaches providing for a preheated transport element prevents temperature unevenness inside the glass and allows for shortened molding cycle time (page 4 lines 4-5, 9-15). Accordingly, for these reasons, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for inductive heating of the transport element prior receiving the optical element, as taught by Matsui.
Regarding claim 16, Matsui shows in figure 5, it would appear the heating rate of the transport element is approximately 500°C/2.5 mins, which is about 3.3°C/s, which is less than 50 °K/s.
Regarding claim 17-18, Matsui specifies the inductive heating is provided by means of at least one current-carrying winding (page 6 lines 24-26, figures 3-4).
Regarding claim 20, Kogure teaches the optical element is pressed to a diameter that is supported only on its edge on surface 25 of the transport element (figure 3, page 6 lines 16-17). Thus, the support surface of the optical element is part of an edge of the optical element. Furthermore, Tanaka also specifies the support surface on the lens is edge 12 that is provided outside the effective diameter of part of the lens for supporting the lens in a holder ([0052]).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kogure et al. (JP 62191430), Tanaka (2005/0162758) and Matsui (JP 62288119, translation provided) as applied to claim 13 above, and further in view of Bartman et al. (4,891,053).  Matsui fails to specify a heating rate for heating the transport element.  Bartman teaches a process for forming an optical element comprising press molding a blank of glass to form an optical element having a light inlet surface, a light outlet surface and a support surface outside the intended light path for the optical element. Bartman further teaches providing a transport element, holder 1, that engages a support surface of the optical element without touching the light inlet or outlet surfaces (figures 1-6, abstract, col. 4 lines 35-40). Bartman teaches providing rapid heating rate to a molding temperature, such as 700-800°C in 30-90 seconds using inductive heating (col. 5 lines 31-37). This provides for a heating rates in the range of 7.8°C/s to 26.7°C/s, . 
Claims 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kogure et al. (JP 62191430), Tanaka (2005/0162758) and Matsui (JP 62288119, translation provided) as applied to claims 13 and 20 above, and further in view of Bennett (2016/0145141). Regarding claim 19, Matsui teaches heating the transport element using an inductive heating coil placed around the lower portion of the transport element (see figure 3).  Bennett teaches a method for shaping glass comprising a transport element, such as an annealing ring that supports a shaped glass sheet for transfer to a cooling path ([0005], [0043]). Bennett also teaches heating the transport element prior to receiving the glass sheet to limit the heat loss form the edge of the glass sheet ([0052], [0047]) and provide slower cooling ([0049]). Bennett teaches the annealing ring is inductively heated from below with heating elements 146 ([0052]). Bennett also teaches a different support surface for the glass sheet (such as press ring 52) that is also heated to prevent heat loss from the edge, wherein the press ring is heated by heating elements are arranged on the top of the support surface (figure 10, [0047]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to try placing heating elements, such as current carrying winding, above, below, and/or around the transport element, as there are only a finite number of identified, predictable solutions, with a reasonable expectation of success for heating the transport element. 
Regarding claim 21, Bennett teaches the supporting surface of press ring 52 is heated to prevent heat loss to the edge of the glass sheet ([0047]). This suggests the supporting surface should be heated to a temperature close to the temperature of the edge of the heated glass sheet, so as to help maintain the glass sheet at an appropriate temperature for shaping and ensure the desired slow cooling to the glass edge ([0050]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have heated the supporting surface of the transport element of Kogure to a temperature close (i.e. ±50K) to that of the edge of the glass sheet, to provide for controlled slow cooling of the glass edge. 
 Regarding claims 22-23, Kogure teaches aligning the optical element with the transport element by means of a limiting surface of the transport element, such as the vertical walls that are orthogonal and intersect the support surface 25 of the transport element (figure 3).
Claim 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kogure et al. (JP 62191430) and Tanaka (2005/0162758) as applied to claim 9 above, and further in view of Yamamichi et al. (6,295,172).  Regarding claim 24, Kogure teaches aligning the optical element with the transport element by means of a limiting surface of the transport element, such as the vertical walls that are orthogonal and intersect the support surface 25 of the transport element (figure 3).
Regarding claim 25, as discussed above, Tanaka teaches a lens with an edge portion provided outside the effective diameter of part of the lens for supporting the lens in a holder.  Yamamichi teaches a method for forming an optical element from glass comprising press molding a blank of glass to form an optical element having a light inlet .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 22-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 22-25 and 45 of copending Application No. 16/650,663 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both discloses a method for producing an optical element comprising providing a heated blank of glass, providing a transport element with a support surface, press moulding the blank to form an optical element with light inlet and light outlet surfaces, and a support surface (edge) outside the light path, depositing the optical element on the transport element such that only support surface of the optical element is in contact with the support surface of the transport element and passing the transport element through a cooling path. Both further recites aligning the optical element with a limiting surface orthogonal to the support surface of the transport element, and a support surface that is not circular. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741